DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Moore on 6/17/2022.
The application has been amended as follows: 
Please cancel claims 23 and 31.

Reasons for Allowance
Claims 13-17, 20-22, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Schuster (US 2016/0290671 — previously cited) in view of Lifson (US 2010/0307177, previously cited) and Ivan (WO 2006/093647A1 — provided by Applicant in the IDS, previously cited), further in view of Hwan (KR 20110014435A, previously cited), Schnetzka (US 2007/0063668, previously cited), Kiesel (US 2012/0210037, previously cited).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A compressor comprising: a controller connected to a first Variable Speed Drive (VSD) motor for driving a compressor element of said compressor, wherein the controller is further connected to a second VSD motor for driving a cooling fan configured to cool said compressor, said controller comprising a housing for all elements protected from an outside environment in which is provided a rectifier, a Direct Current (DC) link with a DC bus and two inverters connected to the same DC bus, a first inverter configured to control a frequency and a voltage of the first VSD motor driving said compressor element, and a second inverter configured to control a frequency and a voltage of the second VSD motor driving the fan, wherein said control varies the speed of the second VSD motor, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, , and wherein the compressor is a compressed gas compressor comprising an inlet for receiving ambient air and a compressed gas outlet.
Schuster teaches a compressor (108, Fig. 1, paragraph [0034[) comprising a controller (see 216, Fig. 2, paragraph [0049]) connected to a first variable speed drive (VSD) motor (paragraph [0049] notes that 216 includes a variable speed inverter drive thereby making 216 and the VSD connected) for driving a compressor element of said compressor (see paragraph [0049] which notes that the VSD drives the motor 206 for the compressor 208 per Fig. 2); wherein the controller is further connected to a second VSD motor (see paragraph [0034] which notes a second VSD unit) for driving a cooling fan configured to cool said compressor (see paragraph [0034] which notes the second VSD unit drives a fan 114), a first inverter configured to control the first VSD motor driving said compressor element, and a second inverter configured to control the second VSD motor driving the fan (see paragraph [0005] which notes the VSD’s utilize an inverter, therefore 116 and the second VSD have inverters which are configured to control them to drive a compressor and fan as noted in paragraph [0034]), wherein said control varies the speed of the second VSD motor (see paragraphs [0034] and [0049] which notes the VSD’s drive the motor at variable speeds).
Schuster does not teach that the first inverter configured to control a frequency and a voltage of the first VSD motor, a second inverter configured to control a frequency and a voltage of the second VSD motor, and that said controller comprising:
a housing for all elements protected from an outside environment in which is provided: a rectifier, a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, and wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, wherein a DC link capacitor is connected between the rectifier and the first and second inverters.
Lifson teaches that variable speed drives are used to control supply voltage and frequency by utilizing an inverter (Lifson, paragraph [0002]). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster with the inverters controlling a frequency and voltage of their associated VSD motor, as Lifson teaches that VSD’s control voltage and frequency by utilizing a frequency (Lifson, paragraph [0002)).
Schuster as modified does not teach:
a housing for all elements protected from an outside environment in which is provided: a rectifier, a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, and wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, wherein a DC link capacitor is connected between the rectifier and the first and second inverters.
Kiesel an electrical circuit which comprises a data bus, a control unit, an inverter, a converter, etc. which are contained within a housing which surrounds the electrical circuit to provide a high degree of protection (Kiesel, paragraph [0018]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, with a housing for all elements of the controller, as taught by Kiesel, in order to provide a high degree of protection to the controller (Kiesel, paragraph [0018]).
Schuster as modified does not teach: a rectifier, a direct current (DC) link with a DC bus and two inverters connected to the same DC bus, wherein the controller further comprises a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, and wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage, wherein a DC link capacitor is connected between the rectifier and the first and second inverters.
Ivan teaches a system directed to a variable speed drive including an inverter module (Ivan, paragraph [0010]) which can be directed to a chiller system which includes a compressor (Ivan, paragraph [0012]) that is powered by a VSD (Ivan, see paragraph [0029]) that are connected to a controller which has a rectifier (Ivan, 202, Fig. 2B, paragraph [0046]), and a DC link (Ivan, 204, Fig. 2B) connecting two inverters (Ivan, 206, Fig. 2B, paragraph [0031]) to the same DC bus (Ivan, 412, Fig. 4B which shows the DC Bus 412 connected to the capacitors 420 and resistors 422 of the DC link per paragraph [0039], and connected to the inverter 206 further see paragraph [0039] which notes a second inverter can be added to the circuit shown in Fig. 4B, the DC bus is defined as the wiring connecting the inverter and converter), wherein a DC link capacitor is connected between the rectifier and the first and second inverters (see Ivan, Figs.  4A-4B which shows the rectifier 202 in Fig. 4A connected to the inverters 206 in Fig. 4B, with a DC link capacitor 420 between the rectifier and inverters in Fig. 4B, see paragraph [0039]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster with the teaching of the controller comprising a rectifier, a DC link and a DC bus and two inverters connected to the same DC bus and a DC Ink capacitor between the rectifier and inverters, as taught by Ivan, in order to precharge the DC link of a VSD without requiring precharge and super contactors and resistors (see Ivan, paragraph [0009]).
Schuster as modified does not specifically teach:
a voltage sensor positioned on the DC bus that measures a voltage of the first VSD motor and/or of the second VSD motor, and
wherein the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage.
Hwan teaches an air conditioner (Hwan, Title) which features an electric motor control apparatus (Hwan, 200, see Description pg. 3, lines 83) for a compressor motor (Hwan, Description, pg. 5, lines 170-171) with a DC link (Hwan, Vdc_2, Fig. 2, see Description, pg. 3, lines 102-105) connected to the motor’s inverter (Hwan, 230, Fig. 2, see Description pg. 34, lines 135-140) via a DC bus (Hwan, defined as the wiring connecting 230, Vdc_2, and the converter 220, see Description, pg. 3, lines 83-85), wherein the DC bus has a voltage sensor positioned on the DC bus (Hwan, see Description, pg. 4, lines 145-150, which notes the voltage detector at the ends of the capacitor C so that the voltage of Vdc_2 is detected). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with a voltage sensor positioned on the DC bus, as taught by Hwan, in order to be able to monitor against over-voltage situations that can be harmful to the controller.Schuster as modified does not teach that the controller is configured to stop the compressor when the measured voltage is equal to or higher than a predetermined voltage limit or when the measured voltage is equal to or lower than a predetermined minimum voltage.
Schnetzka teaches a VSD which powers a motor of a compressor in a refrigeration system (Schnetzka, paragraph [0026]) wherein when the DC link voltage of the VSD is under a threshold limit the VSD is immediately shut down (Schnetzka, paragraph [0048], Fig. 5A, if the VSD is shut down then the compressor is also shut down because the VSD supplies power to the motor which powers the compressor). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Schuster as modified with the teaching of stopping the compressor when the measured voltage reaches a predetermined voltage limit, as taught by Schnetzka, in order to prevent damage to the compressor.
Schuster as modified teaches the structures required to teach the controller and compressor limitations of claim 13, however, Schuster as modified fails to teach that “the compressor is a compressed gas compressor comprising an inlet for receiving ambient air and a compressed gas outlet.”
Attempting to teach the missing limitation would fundamentally alter the function and system of Schuster by changing the type of fluid circulating within the system and the outlet of compressor air to a compressed gas user network. As Schuster merely recirculates the fluid that is compressed, and uses a refrigerant, the combination would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 13 and 26, with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763